DETAILED NOTICE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application
The Amendment and Reply filed on March 3, 2021 is acknowledged.
Claims 1-47 were pending. Claims 1-14, 41 and 43 are being examined on the merits. Claims 15-40 and 44-47 are withdrawn. Claim 42 is cancelled.

Response to Arguments
Applicant’s arguments filed March 3, 2021 have been fully considered.

The following rejections are withdrawn in view of the current amendments to the 
claims, or the cancellation of claims that were subject to the rejections:

Rejection of claim 11 under 35 USC § 112(b), indefiniteness – range limitations
Rejection of claim 13 under 35 USC § 112(b), indefiniteness – trademark 
Rejection of claim 42 under 35 USC § 103 over Lakshmi in view of Spooner

Rejection of claim 8 under 35 USC § 112(b), indefiniteness – trademark 
Applicant argues that the rejection of claim 8 for including the trademark/trade name 
per se improper (Remarks, p. 11). Rather, Applicant notes that MPEP 2173.05(u) indicates that it is permissible to include a trademark in a claim to identify the source of the goods, and that the “MITRA” limitation in claim 8 is intended to refer to the source of the microsampling device, and consequently is not indefinite (Remarks, p. 11). Applicant further argues that para. 63 of the instant specification incorporates by reference US Patent App. Pub. No. 2013/0116597, which further describes MITRA tips, thus providing additional context to the recitation of the trademark (Remarks, p. 12).

	To the extent that “MITRA” is referring to the source of goods, this argument is persuasive, and the rejection is withdrawn. 


Rejection of claims 1-5, 7-10 and 41 under 35 USC § 103 over Lakshmi in view of 
Spooner; Rejection of claims 6 and 43 under 35 USC § 103 over Lakshmi in view of Spooner and Chomczynski; Rejection of claim 11 under 35 USC § 103 over Lakshmi in view of Spooner and Madej; Rejection of claims 12 and 13 under 35 USC § 103 over Lakshmi in view of Spooner and Martell; Rejection of claim 14 under 35 USC § 103 over Lakshmi in view of Spooner and Bauer
Applicant argues that the rejection of all the above claims should be withdrawn in view 
of the amendments to independent claims 1 and 41 (Remarks, p. 12). Specifically, Applicant argues that the amendment to claims 1 and 41 requiring that the method have a limit of 

The Office disagrees. As noted below in conjunction with the 35 USC § 112(b) rejections, 
independent claims 1 and 41 have not been amended with a single LOD, but rather with a range of LODs, as follows: “wherein the [LOD] is at least 126 IU/mL”. In contrast, the specification describes the method as “detecting viral loads at least as low as 126 IU/mL” (para. 130). These phrases in the claims and specification do not describe the same range of LODs. As noted in the Non-Final Office Action mailed September 4, 2020, the phrase “at least” followed by a number is typically construed to indicate a range with a defined lower limit and an open-ended upper limit (Non-Final Office Action, pp. 3-4). Thus, the broadest reasonable interpretation of the claim limitation “at least 126 IU/mL” is a defined lower limit of 126 IU/mL to an unspecified upper limit. Therefore, the LOD in Lakshmi of 250 IU/mL is a point within the range in currently amended claims 1 and 41, and accordingly, anticipates that range.

This argument is not persuasive. The rejections are maintained.

Information Disclosure Statement
The Information Disclosure Statements submitted December 2, 2020 and April 29, 2021 have been considered.

Claim Objections
Claim 41 is objected to because of the following informality: in l. 4, the phrase “is detected” after “HCV RNA” should be deleted, so that the phrase reads “detecting the HCV RNA using reverse-transcription …” 

Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.



Claims 1 and 41 have each been amended to recite “wherein the [LOD] is at least 126 
IU/mL”. As noted above in the Response to Arguments section, this amendment does not describe a single LOD, but rather a range of LODs, as follows: “wherein the [LOD] is at least 126 IU/mL”. In contrast, the specification describes the method as “detecting viral loads at least as low as 126 IU/mL” (para. 130). These phrases in the claims and specification do not describe the same range of LODs. As noted in the Non-Final Office Action mailed September 4, 2020, the phrase “at least” followed by a number is typically construed to indicate a range with a defined lower limit and an open-ended upper limit (Non-Final Office Action, pp. 3-4). Thus, the broadest reasonable interpretation of the claim limitation “at least 126 IU/mL” is a defined lower limit of 126 IU/mL to an unspecified upper limit. The original specification does not describe an LOD range of 126 IU/mL to an unspecified upper limit. As a result, the ordinary artisan would not conclude that Application was in possession of this subject matter at the time the application was filed, and, consequently, this limitation is new matter.

Claims 2-14 depend directly or indirectly from claim 1 and consequently incorporate the 

Claim 43 depends from claim 41 and consequently incorporates the new matter of claim 
41. 


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-14, 41 and 43 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claims 1 and 41 have each been amended to recite “wherein the [LOD] is at least 126 
IU/mL”. As noted above in the Response to Arguments section, this amendment does not describe a single LOD, but rather a range of LODs, as follows: “wherein the [LOD] is at least 126 IU/mL”. In contrast, the specification describes the method as “detecting viral loads at least as low as 126 IU/mL” (para. 130). These phrases in the claims and specification do not describe the same range of LODs. As noted in the Non-Final Office Action mailed September 4, 2020, the phrase “at least” followed by a number is typically construed to indicate a range with a defined at least as low as 126 IU/mL”, as recited in the specification on page 39. Since the ordinary artisan would not be able to determine the metes and bounds of the claim, the limitation is indefinite.
If the latter interpretation is desired, the Office suggests that Applicant amend the claim to match this recited phrase from the specification. 

Claims 2-14 depend directly or indirectly from claim 1 and consequently incorporate the 
indefiniteness issue of claim 1.
Claim 43 depends from claim 41 and consequently incorporates the indefiniteness issue 
of claim 41. 

Claim 8 recites the trademark/trade name “MITRA”. Applicant has taken the position 
that “MITRA” is not intended to identify or describe a particular material or product, but rather that “MITRA” is intended to refer to “the source of the microsampling device” (Remarks, p. 11). As a result, the limitation “MITRA tip” is unclear. That is, the limitation is construed as a “microsampling device [that is obtained from a particular source and that has a] tip”. It is not clear why the source of the microsampling device is recited in a method claim directed to detecting HCV, particularly since independent claim 1 does not include a step of obtaining a 




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the 

Claims 1-5, 7-11 and 41 are rejected under 35 U.S.C. 103 as being unpatentable over Lakshmi1 (Application of Real Time Loop Mediated Isothermal Amplification Assay on Dried Blood Spots in the Detection of HCV RNA among High Risk Patients, J Emerg Dis Virol, 2(1): doi http://dx.doi.org/10.16966/2473-1846.111, Jan. 20, 2016) in view of Spooner2 (A device for dried blood microsampling in quantitative bioanalysis: overcoming the issues associated with blood hematocrit, Bioanalysis, 7(6): 653-659, 2015) as evidenced by Madej3 (International Standards and Reference Materials for Quantitative Molecular Infectious Disease Training, J Mol Diag, 12(2): 133-143, 2010).

Regarding independent claim 1, Lakshmi teaches …
A method for detecting Hepatitis C virus (HCV) in a dried biological fluid sample comprising (a) extracting ribonucleic acids from a dried biological fluid sample eluted from an absorbent material (p. 2, left col., para. 4: “[dried blood spots] were collected … through a finger prick … on a high quality filter paper”; p. 2, right col., para 2: “from the [dried blood 
(b) reverse transcribing the extracted ribonucleic acids to generate a plurality of cDNA:RNA hybridization complexes (p. 2, right col., para. 3: “cDNA was synthesized from … extracted RNA … with reverse transcriptase”). One of ordinary skill in the art understands that reverse transcribing cDNA from RNA results in cDNA:RNA hybridization complexes.;
(c) amplifying the cDNA:RNA hybridization complexes with a primer pair that specifically hybridizes to the 5' UTR of the HCV genome to produce HCV amplicons (p. 3, right col., para. 1: “Real Time HCV PCR … assay was performed for an automated reverse transcription, PCR amplification and detection/ quantitation”; p. 2, left col., para. 7: “quantitative Real Time-PCR … targeting the 5’ UTR gene of HCV [was] performed”; p. 3, left col., para. 6: “Real time PCR using LAMP F3/B3 primers”; Table 1);
and (d) detecting HCV in the dried biological fluid sample when the HCV amplicons produced in step (c) are detected, (Fig. 3; p. 4, left col., para. 1: “[dried blood samples] collected from HCV positive samples shows real time amplification by LAMP F3/B3 primers”).
wherein the limit of detection is at least 126 IU/mL (p. 3, right col., para. 5: “HCV RNA detection ability and stability … were evaluated using … dilutions of 10, 100, 1000, 10,000 and 1,000,000 copies/mL”; p. 4, right col., para. 3: “[t]he [l]imit of detection for the … Real Time-PCR [was] 50 copies/ml of HCV RNA” – see claim 11 below for conversion of LOD units from copies/mL to IU/mL, as evidenced by Madej). Since the Lakshmi dilutions, when converted to IU/mL fall within the recited range, the instant range is anticipated. When a claim recites a range, the claim is anticipated if one of the points is disclosed in the prior art. MPEP 2131.03.


	Lakshmi does not teach that the absorbent material is an absorbent tip of a microsampling device. 
However, Spooner teaches this limitation (p. 654, left col., para. 3: “A novel dried blood sampler, termed the volumetric absorptive microsampler (VAMS), has been designed in order to deliver the benefits of [dried blood sampling] while overcoming the issues associated with [hematocrit] and homogeneity and also enabling further simplification of the sample collection and processing/ extraction workflows”).
	 
	Prior to the effective filing date of the claimed invention, it would have been prima facie obvious to practice the method of Lakshmi and add the absorbent microsampling device of Spooner to arrive at the claimed invention. Lakshmi teaches the need for a simplified molecular test that can be used in resource limited settings, and which is not prone to deterioration or contamination. Spooner teaches an absorbent microsampling device (in particular, a Mitra® device) that simplifies sample collection, is easy to transport, and minimizes the possibility of contamination. One of ordinary skill in the art would have been motivated to modify the Lakshmi method with the microsampling device of Spooner to capture these advantages, and would have had an expectation of success as Lakshmi does not limit the type of absorbent material that can be used.

Regarding claim 2, which depends from claim 1, Lakshmi additionally suggests …


	Regarding claim 3, which depends from claim 1, Lakshmi additionally teaches …
wherein the dried biological fluid sample is dried whole blood (p. 2, left col., paras. 4-5: “[d]ried blood spots were collected from all subjects … through a finger prick … collected on … high quality filter paper … allowed to dry”).

	Regarding claim 4, which depends from claim 1, Lakshmi additionally teaches …
wherein the dried biological fluid sample on the absorbent tip of the microsampling device is collected from a patient via fingerstick (p. 2, left col., paras. 4-5: “[d]ried blood spots were collected from all subjects … through a finger prick … collected on … high quality filter paper … allowed to dry”).

	Regarding claim 5, which depends from claim 1, Lakshmi additionally teaches …


	Regarding claim 7, which depends from claim 1, Lakshmi additionally suggests …
wherein elution of the dried biological fluid sample is performed by contacting the absorbent tip of the microsampling device with the lysis buffer for at least 30 minutes at 37 °C (p. 2, right col., para. 2: “two 6 mm spots were punched out and incubated in 2 ml lysis buffer … at room temperature for one hour”). While Lakshmi does not specifically teach the temperature of 37°C, one of ordinary skill in the art would be able to arrive at an appropriate incubation temperature through routine optimization. Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover optimum or workable ranges by routine experimentation. MPEP 2144.05. In addition, the specification does not provide evidence of unexpected results of this recited temperature.

Regarding claim 8, which depends from claim 1, Lakshmi does not teach …
wherein the microsampling device is a MITRA® tip.
However, Spooner teaches this limitation (p. 654, right col., para. 2: “VAMSs were supplied by … [a] distributor for the Mitra® microsampler”).

Regarding claim 9, which depends from claim 1, Lakshmi does not teach … 
wherein the sample volume of the microsampling device is no more than 30 µL.


Prior to the effective filing date of the claimed invention, it would have been prima facie obvious to practice the method of Lakshmi and add the Mitra® absorbent microsampling device of Spooner to arrive at the claimed invention. Lakshmi teaches the need for a simplified molecular test that can be used in resource limited settings, and which is not prone to deterioration or contamination. Spooner teaches an absorbent microsampling device (in particular, a Mitra® device) that simplifies sample collection, is easy to transport, and minimizes the possibility of contamination. One of ordinary skill in the art would have been motivated to modify the Lakshmi method with the microsampling device of Spooner to capture these advantages, and would have had an expectation of success as Lakshmi does not limit the type of absorbent material that can be used.
In addition, Lakshmi teaches the use of small sample volumes. Specifically, Lakshmi teaches spotting a 50 µL blood sample onto a 12 mm circle of filter paper, and then punching out two 6 mm spots for elution. While Lakshmi does not specify the volume of blood dried onto the two 6 mm spots, it is clearly a small volume, and, in particular less than the original 50 µL sample. Therefore, one of ordinary skill in the art would understand that the Lakshmi method can be performed with small volumes of sample, and would have been motivated to try the 

Regarding claim 10, which depends from claim 1, Lakshmi additionally teaches …
wherein the dried biological fluid sample is isolated from a patient exhibiting signs or symptoms of hepatitis, or a patient at risk for HCV infection (p. 2, left col., para. 1: “300 high-risk patients (250 patients on [hemodialysis] and 50 patients diagnosed to have [chronic liver disease]) … were included in the study”). The instant specification teaches that long-term hemodialysis patients are considered at risk for HCV infection (para. 108), and that chronic liver disease is a symptom of hepatitis (para. 108).

Regarding claim 11, which depends from claim 1, Lakshmi additionally suggests …
wherein the viral load of HCV in the dried biological fluid sample is less than 900 IU/mL (p. 3, right col., para. 5: “HCV RNA detection ability and stability … were evaluated using … dilutions of 10, 100, 1000, 10,000 and 1,000,000 copies/mL”; p. 4, right col., para. 3: “[t]he [l]imit of detection for the … Real Time-PCR [was] 50 copies/ml of HCV RNA”). 
Lakshmi reports results in copies/ml, as opposed to the units of IU/mL in the instant claims. However, Madej teaches that the formula for conversion of HCV RNA is IU/ml = copies/ml * 5 (Fig. 1 caption). Therefore, the Lakshmi dilutions convert to IU/mL, as follows:
Copies/mL
IU/mL
10
50

250
100
500
1,000
5,000
10,000
50,000
1,000,000
5,000,000


Since the Lakshmi dilutions, when converted to IU/mL fall within the recited range, the instant range is anticipated. When a claim recites a range, the claim is anticipated if one of the points is disclosed in the prior art. MPEP 2131.03.
	Thus, as evidenced by Madej, the method of claim 11 is also prima facie obvious over Lakshmi in view of Spooner.


Regarding independent claim 41, Lakshmi teaches …
A method for detecting Hepatitis C virus (HCV) in a dried biological fluid sample comprising isolating HCV RNA from a dried biological fluid sample eluted from an absorbent material with a lysis buffer (p. 2, left col., para. 4: “[dried blood spots] were collected … through a finger prick … on a high quality filter paper”; p. 2, right col., para 2: “from the [dried blood spots], two 6 mm spots were punched out and incubated in 2 ml lysis buffer … lysate was used to extract the viral RNA”);
detecting the HCV RNA using reverse-transcription and real-time PCR (p. 2, right col., para. 3: “cDNA was synthesized from … extracted RNA … with reverse transcriptase”; p. 3, right 
wherein the LOD is at least 126 IU/mL (p. 3, right col., para. 5: “HCV RNA detection ability and stability … were evaluated using … dilutions of 10, 100, 1000, 10,000 and 1,000,000 copies/mL”; p. 4, right col., para. 3: “[t]he [l]imit of detection for the … Real Time-PCR [was] 50 copies/ml of HCV RNA” – see claim 11 above for conversion of LOD units from copies/mL to IU/mL). Since the Lakshmi dilutions, when converted to IU/mL fall within the recited range, the instant range is anticipated. When a claim recites a range, the claim is anticipated if one of the points is disclosed in the prior art. MPEP 2131.03.


Lakshmi does not teach that the absorbent material is absorbent tip of a microsampling device. 
However, Spooner teaches this limitation (p. 654, left col., para. 3: “A novel dried blood sampler, termed the volumetric absorptive microsampler (VAMS), has been designed in order to deliver the benefits of [dried blood sampling] while overcoming the issues associated with [hematocrit] and homogeneity and also enabling further simplification of the sample collection and processing/ extraction workflows”).

	Prior to the effective filing date of the claimed invention, it would have been prima facie obvious to practice the method of Lakshmi and add the absorbent microsampling device of Spooner to arrive at the claimed invention. Lakshmi teaches the need for a simplified molecular 

In view of the foregoing, claims 1-5, 7-11 and 41 are prima facie obvious over Lakshmi in view of Spooner.

Claim 6 and 43 are rejected under 35 U.S.C. 103 as being unpatentable over Lakshmi4 (Application of Real Time Loop Mediated Isothermal Amplification Assay on Dried Blood Spots in the Detection of HCV RNA among High Risk Patients, J Emerg Dis Virol, 2(1): doi http://dx.doi.org/10.16966/2473-1846.111, Jan. 20, 2016) in view of Spooner5 (A device for dried blood microsampling in quantitative bioanalysis: overcoming the issues associated with blood hematocrit, Bioanalysis, 7(6): 653-659, 2015) as applied to claims 1, 5 and 41 above, and further in view of Chomczynski6 (US Patent No. 4,843,155).

Regarding claim 6, which depends from claim 5, Lakshmi does not teach …

However, Chomczynski teaches this limitation (col. 1, ll. 62-67: “RNA-isolating procedure … RNA-containing tissue if homogenized in a solution of 4M guanidinium isothiocyanate … and 2-mercaptoethanol”).

Regarding claim 43, which depends from claim 41, Lakshmi does not teach …
wherein the lysis buffer comprises guanidine isothiocyanate, and optionally β-mercaptoethanol.
However, Chomczynski teaches this limitation (col. 1, ll. 62-67: “RNA-isolating procedure … RNA-containing tissue if homogenized in a solution of 4M guanidinium isothiocyanate … and 2-mercaptoethanol”).

Prior to the effective filing date of the present invention, it would have been prima facie obvious to practice the method of Lakshmi plus Spooner, as discussed above, and to incorporate the lysis buffer of Chomczynski. Lakshmi does not specify a particular lysis buffer, but does teach that the lysis buffer should include highly denaturing components in order to inactivate RNases and to ensure isolation of intact RNA (p. 2, right col., para. 1). Chomczynski teaches a lysis buffer containing guanidine isothiocyanate and β-mercaptoethanol, and teaches that it is particularly useful for isolating RNA in “pure and undegraded” form (col. 1, ll. 65-67; col. 2, l. 10-11). Therefore, one of ordinary skill in the art would have been motivated to use the Chomczynski lysis buffer in the Lakshmi plus Spooner method as the Chomczynski lysis buffer 

In view of the foregoing, claims 6 and 43 are prima facie obvious over Lakshmi in view of Spooner, and further in view of Chomczynski.



Claims 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Lakshmi7 (Application of Real Time Loop Mediated Isothermal Amplification Assay on Dried Blood Spots in the Detection of HCV RNA among High Risk Patients, J Emerg Dis Virol, 2(1): doi http://dx.doi.org/10.16966/2473-1846.111, Jan. 20, 2016) in view of Spooner8 (A device for dried blood microsampling in quantitative bioanalysis: overcoming the issues associated with blood hematocrit, Bioanalysis, 7(6): 653-659, 2015) as applied to claim 1 above, and further in view of Martell9 (High-Throughput Real-Time Reverse Transcription-PCR Quantitation of Hepatitis C Virus RNA, J Clin Microbiol, 37(2): 327-332, 1999).

Regarding claim 12, which depends from claim 1, Lakshmi suggests …

In addition, Martell teaches this limitation (p. 328, right col., para 1: “[t]he probe contains a fluorescent reporter (… FAM) at the 5’ end”).

Regarding claim 13, which depends from claim 12, Lakshmi suggests …
wherein the detectable label is a fluorescent reporter (p. 3, left col., para. 6: “[m]elt curve analysis … using SYBR Green Real time Master Mix”).
	In addition, Martell teaches this limitation (p. 328, right col., para 1: “[t]he probe contains a fluorescent reporter (… FAM) at the 5’ end”).

Prior to the effective filing date of the present invention, it would have been prima facie obvious to practice the method of Lakshmi plus Spooner, as discussed above, and to incorporate a probe labeled with a FAM fluorescent reporter dye, as taught by Martell. While Lakshmi does not specifically teach the use of FAM, Lakshmi does teach the use of SYBR Green, another fluorescent reporter dye. One of ordinary skill in the art knows that there are a number of fluorescent dyes that are compatible with real-time PCR probes, and knows how to design real-time PCR probes and interchange fluorescent dyes on those probes to optimize a particular assay as needed. In addition, Martell specifically teaches the use of FAM as a reporter dye on a probe used in a real-time PCR reaction designed to detect the 5’ UTR of HCV RNA. One of ordinary skill in the art would have been motivated to use the FAM dye, as taught by Martell, in prima facie obviousness determination. MPEP 2144.07. The ordinary artisan would have had an expectation of success as Lakshmi does not limit the type of probe or fluorescent reporter dye that may be used.
In view of the foregoing, claims 12 and 13 are prima facie obvious over Lakshmi in view of Spooner, and further in view of Martell.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Lakshmi10 (Application of Real Time Loop Mediated Isothermal Amplification Assay on Dried Blood Spots in the Detection of HCV RNA among High Risk Patients, J Emerg Dis Virol, 2(1): doi http://dx.doi.org/10.16966/2473-1846.111, Jan. 20, 2016) in view of Spooner11 (A device for dried blood microsampling in quantitative bioanalysis: overcoming the issues associated with blood hematocrit, Bioanalysis, 7(6): 653-659, 2015) as applied to claim 1 above, and further in view of Bauer12 (US Patent No. 9,102,924).

Regarding claim 14, which depends from claim 1, Lakshmi does not teach …
wherein the cDNA:RNA hybridization complexes are amplified with Z05 or Z05D DNA polymerases.



Prior to the effective filing date of the present invention, it would have been prima facie obvious to practice the method of Lakshmi plus Spooner, as discussed above, and to incorporate the DNA polymerases of Bauer. Lakshmi teaches the use of the intercalating dye, SYBR Green. Bauer teaches that intercalating dyes can cause inhibitory effects on some polymerases, but that the Z05 and Z05D polymerases overcome the inhibitory effects of intercalating dyes. Therefore, one of ordinary skill in the art would have been motivated to use the Bauer polymerases in the Lakshmi plus Spooner method, which uses SYBR Green, to increase the efficiency of the polymerization step, and would have had an expectation of success as Lakshmi does not limit the type of polymerase that may be used in the method.
In view of the foregoing, claim 14 is prima facie obvious over Lakshmi in view of Spooner, and further in view of Bauer.

Prior Art
The prior art that is made of record and not relied upon is considered pertinent to applicant's disclosure, as follows:
As noted above in conjunction with the 35 USC § 112 rejections, the meaning of the LOD 
as low as 126 IU/mL”, the Office notes that there are several references which teach HCV detection assays with LODs lower than 126 IU/mL, including Esfahani, Kargar and Yang.

	Esfahani (Rapid and simple detection of Hepatitis C virus by reverse transcriptase-loop-mediated isothermal amplification method, African Journal of Microbiology Research, 4(23): 2580-2586, 2010). Eshafani is directed to comparing RT-LAMP and nested PCR assays for detecting HCV RNA in subjects, and determined that the assays have an LOD of 8 copies/mL and 80 copies/mL, respectively (p. 2582, right col., para. 30).
Kargar (Loop-Mediated Isothermal Amplification Assay for Rapid Detection of Hepatitis C virus, Indian J. Virol., 23(1): 18-23, 2012). Similar to Esfahani, Kargar is directed to comparing RT-LAMP and nested PCR assays for detecting HCV RNA in subjects, and determined that the both assays have an LOD of 10 copies/mL (abstract).
	Yang (Detection of hepatitis C virus by an improved loop-mediated isothermal amplification assay, Arch Virol, 156: 1387-1396, 2011). Yang is directed to comparing several LAMP assays for detecting HCV RNA in subjects, and found that a LAMP assay with optimized primers had an LOD of 84 IU/mL, which represents a nine-fold increase in sensitivity compared to the conventional LAMP assay (abstract; p. 1391, right col., para. 1).

	These references demonstrate that it is known in the art that optimizing PCR primers and amplification methods (i.e., nested PCR, LAMP, etc.) in HCV detection methods can .
	 
	
Conclusion
Claims 1-14 and 41-43 are being examined, and are rejected. Claims 15-40 and 44-47 are withdrawn. No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAROLYN GREENE whose telephone number is (571)272-3240.  The examiner can normally be reached on M-Th 7:30-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Benzion can be reached on 571-272-0782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/C.L.G./Examiner, Art Unit 1637                                                                                                                                                                                                        
/ANGELA M. BERTAGNA/Primary Examiner, Art Unit 1637                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Lakshmi was cited in the Information Disclosure Statement submitted July 3, 2018.
        2 Spooner was cited in the Information Disclosure Statement submitted July 3, 2018.
        3 Madej was cited in the PTO-892 Notice of References Cited mailed September 4, 2020.
        4 Lakshmi was cited in the Information Disclosure Statement submitted July 3, 2018.
        5 Spooner was cited in the Information Disclosure Statement submitted July 3, 2018.
        6 Chomczynski was cited in the PTO-892 Notice of References Cited mailed September 4, 2020.
        7 Lakshmi was cited in the Information Disclosure Statement submitted July 3, 2018.
        8 Spooner was cited in the Information Disclosure Statement submitted July 3, 2018.
        9 Martell was cited in the PTO-892 Notice of References Cited mailed September 4, 2020.
        10 Lakshmi was cited in the Information Disclosure Statement submitted July 3, 2018.
        11 Spooner was cited in the Information Disclosure Statement submitted July 3, 2018.
        12 Bauer was cited in the PTO-892 Notice of References Cited mailed September 4, 2020.